Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office action based on the 16/889623 RCE filed 06/07/2022.  
Claims 1, 3, & 6-19 are pending and have been fully considered.
Claims 18-19 were newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further with respect to Claim 1, step a) “certain” is a relative word and not defined by the claim. What is certain to one person is not certain to another and therefore this part of the claim is unclear and requires correction.
	Further for Claim 1, step a) applicant claims, “introducing exosomes from the biological fluid sample to a nanostructure. In Claim 1, step b) it is claimed, “introducing the sample”. In the preamble of the claim “biological fluid sample” is claimed that might contain exosomal proteins. Therefore- it is unclear since different terminology is used in the preamble, step a, and step b o f claim 1—if the same or portions of the sample sample are used, or if step a and b use different parts or portions of the sample. As step a) reads right now, it seems like applicant is only using exosomes—“from the biological sample.” From this it’s unclear—does applicant separate the exosomes out from the biological sample, or are these exosomes separately obtained? All of this is unclear in Claim 1.
	Further in Claim 1, step b) claims “can be used to confirm or nor confirm.” This might be a typo- and is unclear. Does applicant mean “not” instead of “nor”?
Claim 1 recites the limitation "the exosomal protein" in the last two lines of step a).  There is insufficient antecedent basis for this limitation in the claim. It is unclear here if applicant is attempting to refer back to the “exosomes from the biological fluid sample,” referred to in step a), or if applicant is attempting to refer back to the “one of more exosomal proteins,” in the preamble. For clarity- it would be best to use the same terminology for claim terms whenever possible.
Further in claim 1, step b) applicant claims “the results,” however results were not mentioned prior to this in the claim. Though this is clear- a better way to refer to this would be without “the” be “results”.
Further, in Claim 1, step b) the last three lines include, “the at least one exosomal protein”. In this section of the claim, it is unclear if applicant is referring back to the “one or more exosomal protein,” in the preamble, or if applicant means to refer back to the “exosomes from the biological fluid sample,” in Claim 1, step a). Correction is required to clear up the claims.
Further with respect to Claim 1, step a), applicant claims, “the first sensor further comprising an antibody functionalized chip with immobilized exosomes.” It would seem that the antibody functionalized chip does not contain “immobilized exosomes,” until after the sample or exosomes are introduced to the sensor. As claimed though- this is not clear, and it seems as the sensor always has immobilized exosomes. Correction is required.
	With respect to Claim 11, more for claim interpretation clarity everything following the “wherein” clauses, reads as functional language must only be possible capabilities of the claimed device/kit.
	With respect to Claim 18, it is unclear what is meant by “wherein the method is a blood of mouse model”. “Wherein the method is blood,” is very confusing. Correction is required. Is applicant trying to claim what the sample is?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1, 3, 6-19 are rejected under 35 U.S.C. 103(a) as being obvious over KLASS in US 7897356 in view of VIJAYAN in US 20170191125 and further in view of HARTJES in Extracellular Vesicle Quantification and Characterization: Common Methods and Emerging Approaches. 
With respect to Claims 1 & 11-12, KLASS et al. teach of a device and method for using exosomes to detect biomarkers for diagnostic, therapy-related or prognostic methods to identify phenotypes, such as a condition or disease, for example, the stage or progression of a disease. KLASS et al. further teach that biomarkers from cell-of-origin specific exosomes are used to determine treatment regimens for diseases, conditions, disease stages, and stages of a condition, and can also be used to determine treatment efficacy(abstract). More specifically with respect to the instant claims, KLASS et al. teach of a rapid detection device that facilitates the detection of a particular bio-signature of exosomes in a biological sample(Column 29, line 20-30), and of the exosomal protein being MCT-1(Column 32, line 45-50). The device can integrate biological sample preparation with polymerase chain reaction (PCR) on a chip and facilitates the detection of bio-signatures of exosomes in a biological sample, (as described in Pipper et al., Angewandte Chemie, 47(21), p. 3900-3904 (2008), which is herein incorporated into KLASS by reference in its entirety). The bio-signatures of the exosomes can be incorporated using micro-/nano-electrochemical system (MEMS/NEMS) sensors and oral fluid for diagnostic applications ( as described in Li et al., Adv Dent Res 18(1): 3-5 (2005), which is incorporated into KLASS by reference in its entirety)(introducing a sample of sensor device having nanostructure on it)(KLASS, column 99, line 35-47), to optical radiation(KLASS, Column 97, line 65-column 98, line 31). KLASS et al. teach of using an antibody as a binding agent for the exosomal protein(leading to antibody functionalized chip with immobilized exosomes) (Column 10, lines 1-20) and coupled to a probe (Column 23, line 37-45). KLASS et al. further teach of monitoring by plasmon resonance(Column 97, line 65-Column 98 line 30). KLASS et al. also teach of measuring modifications or binding of molecules in solution or immobilized on an array by AFM(which gives you an image) (atomic force microscopy)(Column 97, line 65-Column 68, line 31). KLASS et al. also teach of using a probe functionalized with an antibody(Column 98, line 48-67). KLASS et al. also teach of using an array(using more than one sensor)(Column 29, line 60- Column 30, line 24, column 121, line 3-column 122, line 3). If specifically the imaging is unclear to one of ordinary skill, VIJAYAN et al. is used to remedy this. Though KLASS calls out antibody functionalization- if antibody binding to a chip is not clear, VIJAYAN et al. also helps clarify this.
VIJAYAN et al. et al. teach of a method for detection, specifically of DNA sequences, and proteins, and more specifically of exosomal proteins (paragraph 0054, abstract, 0078). VIJAYAN et al. further teach that the samples are arrayed on a sensing surface of a prism, and the images may be obtained, for example, by surface plasmon resonance imaging (SPRi)(can be localized) of the sensing surface or other techniques (abstract , 0065). VIJAYAN et al. more specifically teach of using antibody microarrays that comprise antibodies spotted or functionalized on a protein chip and used to capture molecules (paragraph 0146) such as capturing/immobilizing exosomes(paragraph 0054, abstract, 0078). VIJAYAN et al. even further teach of obtaining images and deriving what the samples are from the images (paragraph 0168, 0084 & Claim 22). It would have been obvious to one of ordinary skill in the art to detect based on imaging and functionalization techniques as is done in VIJAYAN in the method of KLASS due to the need in the art for more sensitive methods of detecting proteins(VIJAYAN, paragraph 0076-0078). Also- it would be obvious to one of ordinary skill in the art form a kit when all kit components are already taught due to ease of use. KLASS and VIJAYAN call out the use of AFM and SPR as required by the instant claims and the instantly claimed comparison step—specifically-“ can be used to confirm nor confirm the results of step a)” as claimed reads as optional—as it only “can be used”. If it is still unclear that AFM and LSPR can be used together, HARTJES et al. is used to remedy this.
	HARTJES et al. teach of techniques for analysis of extracellular vesicles (Page 1, introduction). HARTJES et al. further teach that the 3 main classes of extracellular vesicles are exosomes, micro-vesicles, and apoptotic bodies (Page 2, third paragraph), and further of using both AFM for analysis (Page 7, 3rd paragraph, Page , 2.2.2), and LSPR(Page 15, second paragraph from bottom & Table 2) and getting a topographic image of the surface(Page 7, 2.2.1, second paragraph from bottom). Further, HARTJES et al. teach that it is recommended to combine AFM measurements together with other size and concentration measurements(Page 11 of 26, 2nd paragraph), and specifically that the LSPR based technique measures concentration(Page 15, last two paragraphs, Page 16, first paragraph). It would have been obvious to one of ordinary skill in the art to use both these techniques together for the analysis of exosomes and other extracellular vesicles due to the need in the art for better methods for analyzing extracellular vesicles due to the promise the hold for diagnostic purposes (HARTJES, Pages 1-3, introduction).
With respect to Claims 13, 17, KLASS et al. teach of the protein being MCT-1(Column 32, line 45-50).
With respect to Claim 3, 16, VIJAYAN et al. teach of golf self-assembled monolayer (paragraph 0089, paragraph 0116) and of the surface containing nanostructures (paragraph 0066, 0073).
With respect to Claim 14, KLASS et al. teach of using an antibody as a binding agent for the exosomal protein (Column 10, lines 1-20).
With respect to Claim 15, KLASS et al. also teach of using a probe functionalized with an antibody(Column 98, line 48-67).
With respect to Claim 6, KLASS et al. teach of a serum sample containing exosomes (Column 16, listed under samples & Table 1).
With respect to Claim 7, KLASS et al. teach of cancer exosomes and of assessing the progression of the disease(Column 42, line 13-20).
With respect to Claim 8, 18-19, KLASS et al. teach of the cancer being brain cancer glioma(Column 62, line 55- end of page)and VIJAYAN et al. teach of using a mouse model(0083).
With respect to Claim 9, VIJAYAN et al. teach of using interferometry sensing (paragraph 0065) and of measuring phase difference(paragraph 0076).
With respect to Claim 10, KLASS et al. teach of measuring cancer exosome topography(column 11, lines 1-40) .
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, applicant has clear up some prior issues as shown above, but due to the instant amendments- there are more 112 rejections. See above. 
With respect to the prior art, applicant really only argues about the HARTJES reference—which is the 3rd reference used in a combination of three, and specifically that HARTJES does not teach of using both AFM and LSPR together for a comparison analysis. The examiner disagrees.
HARTJES et al. teach of using both AFM for analysis (Page 7, 3rd paragraph, Page , 2.2.2), and LSPR(Page 15, second paragraph from bottom & Table 2) and getting a topographic image of the surface(Page 7, 2.2.1, second paragraph from bottom) for analysis of the 3 main classes of extracellular vesicles are exosomes, micro-vesicles, and apoptotic bodies (Page 2, third paragraph). Further, HARTJES et al. teach that it is recommended to combine AFM measurements together with other size and concentration measurements(Page 11 of 26, 2nd paragraph), and specifically that the LSPR based technique measures concentration(Page 15, last two paragraphs, Page 16, first paragraph).
In addition, as instantly claimed, the instantly claimed comparison step—specifically-“ can be used to confirm nor confirm the results of step a)” as claimed reads as optional—as it only “can be used”, therefore reading as optional and not required by the claim. Therefore as claimed, all that is required is one using the AFM method and claimed and the LSPR as claimed separately in steps a and b. KLASS and VIJAYAN et al. teach of these methods as shown above, and it would be obvious to one of ordinary skill to use the analysis techniques as shown in the rejection above.
All claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797